United States Court of Appeals
                      For the First Circuit

No. 09-2667

                         CAROLINE DELIA,

                      Plaintiff, Appellant,

                                v.

                   VERIZON COMMUNICATIONS INC.,

                       Defendant, Appellee,

      VERIZON INFORMATION SERVICES INC.; VERIZON SUPERPAGES;
  IDEARC MEDIA CORP.; VERIZON DIRECTORIES SERVICES - EAST INC.,
   n/k/a Idearc Media Services - East Inc.; MALVERN SMALLWOOD;

                           Defendants.


                           ERRATA SHEET

     The opinion of this Court issued on August 24, 2011 is amended
as follows:

     On the coversheet replace " Thomas H. Winter" with "Thomas H.
Wintner"